STATON, Judge,
concurring.
Like Judge Garrard, I am compelled by Estep v. State (1979), Ind., 394 N.E.2d 111, to concur in Judge Hoffman’s disposition of the issue regarding the criminal trespass instruction tendered by Jones. While the Supreme Court’s holding in Estep appears to foreclose the consideration of criminal trespass, IC 1976, 35-43-2-2(a)(4) (Burns Code Ed.), as a lesser included offense of burglary, IC 1976, 35-43-2-1 (Burns Code Ed.), the persuasive argument presented by Jones may require reconsideration of the proposition that criminal trespass cannot be a lesser included offense of burglary.
The rejected instruction, which is set forth in Judge Hoffman’s opinion, employed the language of IC 35-43-2-2(a)(4), which provides:
A person who (4) knowingly or intentionally interferes with the possession or use of the property of another person without *17his consent commits criminal trespass, a class A misdemeanor.
Jones contends subsection (a)(4) of the criminal trespass statute constitutes a lesser included offense of burglary because the breaking and entering of a building or structure during a burglary are in themselves an unauthorized interference “with the possession or use of the property of another person.” Jones’ contention appears to have merit in light of the following “Commentary” to the burglary statute:
“[S]ubsection (a)(4) of the criminal trespass statute may be a potential included offense in a burglary charge, if ‘lack of consent’ is implicit in burglary, and if ‘breaking and entering a building or structure’ necessarily includes the concept of ‘interference with possession or use’ of the property of another. See IC 35-43-2-2(a)(4).” (emphasis original)
Ind.Code Ann. 35-43-2-1 (West 1978), at 609. It is difficult to conceive of a consensual burglary, and there is little doubt that the actual breaking and entering of a building or structure would constitute an unauthorized interference with the owner’s possession or use of his property. The prying open of a window or the turning of an unlocked door knob, if accompanied by a subsequent entry into the building or structure, would satisfy the breaking and entering elements of burglary. Those same acts would also constitute the unauthorized interference with the possession or use of the window or the door knob by its owner. Thus, it appears that the acts of breaking and entering necessarily connote the elements of criminal trespass as defined in IC 35-43-2-2(a)(4).
The argument presented by Jones has been rejected by the Supreme Court in Es-tep, in which the Court observed:
“Defendant’s claim that a burglary cannot be committed without committing a criminal trespass under subsection (a)(4) of Ind.Code § 35-43-2-2 (Burns) is also erroneous.... It is not necessary for the break and the entry proscribed by the burglary statute to interfere with the possession or use of another’s property....”
394 N.E.2d at 114. The Supreme Court supported its statement with the following observations:
“Obviously if an intent to commit a larceny requisite to a burglary came to fruition, the larceny would be such an interference. However, a burglary is committed when a break and entry is effected with intent to commit a felony. Whether or not the intended felony is accomplished is immaterial. ...”
394 N.E.2d at 114. It appears that the Supreme Court’s focus upon the underlying felony in determining whether interference with property occurs during a burglary does not respond directly to the issue at hand. It is the initial breaking and entering that must be examined to determine whether the actor interfered with the possession or use of the property of another person.
In determining whether to give an instruction on a lesser included offense, the trial court must engage in a two-step analysis established by the Supreme Court in Lawrence v. State (1978), 268 Ind. 330, 375 N.E.2d 208, and discussed by the Court of Appeals in Tucker v. State (1981), Ind.App., 419 N.E.2d 1355, and Roddy v. State (1979), Ind.App., 394 N.E.2d 1098. The first step requires an examination of the two relevant statutes to determine whether a conviction for the charged crime requires proof of all the elements of the alleged lesser included offense, plus an additional element which differentiates the two offenses. In Estep, the Supreme Court applied this first step and concluded that a burglary may be committed without committing a criminal trespass. Perhaps, the Supreme Court’s conclusion is in need of further clarification, for criminal trespass under IC 35-43-2-2(a)(4) may be considered as the logical choice for a lesser included offense when the State is unable to prove that a person who broke and entered a building or structure intended to commit a felony in it. As Blackstone observed, the breaking and entering of a building “is only a trespass” if the actor did not intend to commit a felony while inside the building. 4 Blackstone, Commentaries *18on the Laws of England 227 (1769). In the same vein, Wharton observed that “burglary may be regarded as an aggravated form of criminal trespass.” 3 Torcia, Wharton's Criminal Law § 343, at 246 (14th ed. 1980).
I concur.